Citation Nr: 1724559	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2014, the Board remanded the Veteran's claims for further development.  A SSOC was issued in September 2014, and the case was returned to the Board for further appellate action.
	
In February 2014, a Video Conference Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In May 2016, the Veteran was informed that the VLJ who conducted the February 2014 hearing was no longer employed at the Board.  Because the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before another member of the Board.  38 C.F.R. § 20.707 (2016).  In June 2016, the Veteran responded that he did not wish to have another hearing.  

In October 2016, the Board remanded the Veteran's claims for further development.  A SSOC was issued in April 2017, and the case was returned to the Board for further appellate action.
	
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
FINDINGS OF FACT

1.  The Veteran's current neck disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  An acquired psychiatric disorder, to include depression and bipolar disorder, was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a neck back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular the July 2008 and November 2008, letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  A request was made to the Social Security Administration for the Veteran's records.  In January 2017, a negative response was received, indicating the Veteran's medical records had been destroyed.  The Veteran's statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  

The Board has obtained VA examination reports, and opinions, which may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. § 3.326.  The Veteran underwent VA examinations in November 2012, and May 2014.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  In addition, the medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran's representative has argued that the VA has not provided the Veteran with an adequate examination.  The reasoning put forth is that the VA examiner's failed to discern the etiology of the Veteran's claimed disabilities.  Though the VA examiners did not discern the etiology of the Veteran's disabilities, the VA examiner's provided negative nexus opinions, with adequate support and rationale for their opinions.  The Board has considered the representative's argument, but finds it is unpersuasive.  The VA examinations are adequate for determining whether the Veteran is entitled to service connection benefits for the claimed disabilities.  

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, to include arthritis, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Neck Disability 

In October 2008, the Veteran filed a claim for service connection for a neck disability, claiming he injured his neck when a parachute did not open while he was stationed at Fort Benning.  At the February 2014, Board hearing, the Veteran reiterated his belief that his neck disability is due to a parachute jump injury during service.

The Veteran's STRs are negative for a parachute malfunction or neck complaints.   

Treatment records from Decatur Neurology were received and reviewed.  In an April 1994 note, the Veteran reported neck pain for a long time.  In a note from August 1997, the Veteran was noted as having a history of neck pain.   

In a 1998 record from the University of Alabama Medical Center, the Veteran was treated for depression, and reported being in a motor vehicle accident in 1985, that resulted in chronic back pain. 

A VAMC record from November 2008, reported a negative CT of the neck.  An August 2010, CT scan was done at Lawrence Medical Center, and revealed degenerative changes of the cervical spine.

The Veteran underwent a VA examination in May 2014.  He was diagnosed with degenerative arthritis of the cervical spine, with a note that he had been diagnosed in 2010.  The Veteran reported injuring his spine during service following a parachute landing, when he landed on his head.  The examiner opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale provided was there is no evidence in the STRs that the Veteran was ever evaluated or treated for any neck related complaints.  There was no evidence of any hospital stay for any neck disorder found.  Further, the x-ray findings indicated mild, single-level degenerative changes.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran filed for service connection in October 2008, reporting that his disability began during service.  The Veteran did not seek service connection for a neck disability until 2008, despite numerous previously filed claims, to include claims of service connection.  Further, the Veteran was discharged from service in November 1970.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran is competent to state that he had a neck injury in service and has had neck pain since service.  For the reasons discussed above, the Board finds that to the extent that the Veteran is contending a neck injury in service and continuous neck problems since service, his statements lack credibility.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the VA opinion was provided by an individual who possesses the necessary education, training, and expertise to provide the requested opinion.  The May 2014, VA examiner concluded it was less likely than not that a neck disability was incurred in or caused by an in-service event, as the Veteran's STRs are negative for any findings related to his neck, and current x-ray findings show mild, single-level degenerative changes that are not indicative of significant in-service trauma.  The May 2014, opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  The examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current neck disability and his in-service parachuting injury.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the service connection nexus question presented in this case.  

In so finding, the Board notes that the Veteran has also expressed his own view that his neck disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, such as feeling neck pain following a parachuting fall in service, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the disability affecting the Veteran's neck is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed neck disability is in any way related to his military service.

In sum, the most probative evidence of record is the 2014 VA examiner's opinion finding no link between the Veteran's in-service neck injury and his currently diagnosis mild degenerative changes of the cervical spine.  

The Board also notes that there is no competent evidence of record that the neck disability, to include degenerative arthritis, manifested to a compensable degree within one year of the Veteran's discharge from service.  As such, service connection on a presumptive basis is not warranted.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim of entitlement to service connection for a neck disability is denied.

IV.  Acquired Psychiatric Disorder 

In April 2008, the Veteran filed a claim for service connection for depression, claiming he was treated for this condition while stationed at Fort Benning in the summer of 1970.  At the February 2014, Board hearing, the Veteran testified to experiencing depression in 1970 upon learning he was sterile.  He reported first seeking psychiatric treatment sometime in the 1980s, or 1990s.   

The STRs document a March 1970 mental health treatment note, wherein the Veteran presented as restless and tremulous, and subsequent notes state that the Veteran became distressed after he was informed he and his wife could not conceive.  He was seen a couple weeks later in April, and was found to be less anxious.  In a July 1970 note, the Veteran denied current or history of depression.  Upon discharge in October 1970, the Veteran did not report any mental health related complaints.  

In a 1998 record from the University of Alabama medical Center, the Veteran was diagnosed with major depressive disorder.  It was noted the Veteran was admitted to the psychiatric unit in December 1997 for depression, and this was his first psychiatric admission.  He endorsed low grade depressive symptoms since 1991,when his father died.  

In 2001 record from Huntsville Hospital, he was noted as having nervous problems.  

VAMC treatment records indicate that in 2002, the Veteran reported his depression started in 1992, following the death of his father.  

In November 2012, the Veteran underwent a VA examination, and was diagnosed with bipolar disorder.  His in-service history of mental health treatment was noted.  The Veteran reported working until the 1990s, when he had a motor vehicle accident and had to go on disability.  He also reported he stopped working in 1994 when his father died.  Since then, he stated he has tried to return to work on several occasions but found himself getting nervous and unable to continue.  In 1997 he was hospitalized, and found to have depression and noneplieptic events of psychogenic origin.  The examiner concluded the Veteran's psychiatric condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  Rationale provided was that it was apparent from the records that the Veteran has a longstanding affective disorder that dates back to the early to mid-1990s.  It is probable that the event the Veteran referenced in March 1970, and claimed evidence of depression, was an acute adjustment reaction to a defined stressor.  There is no evidence from the records that the Veteran was treated for psychiatric symptoms while in service, prior to, or after the March 1970 event.  Furthermore, the records show that symptoms related to the March 1970 event, were alleviated after a short period of time.  Additionally, the Veteran was evaluated in October 1970, and made no mention of depression.

In May 2014, the Veteran underwent another VA examination.  He was diagnosed with unspecified bipolar and related disorder.  The Veteran reported that his childhood was perfect, and was he socially and athletically active.  He was residing in Mount Hope, Alabama, with his wife of 46 years, and has one adult son.  He reported that he saw a mental health provider secondary to having suicidal thoughts following the news that he was sterile.  In a March 1970 treatment note, the Veteran was seen secondary to being tremulous and agitated over a period of approximately 2 to 3 days.  In April 1970, the Veteran was feeling less anxious.  The provisional diagnosis was inadequate sperm count.  In October 1970 the Veteran endorsed having no problems with sleep or depression.  He was treated for depression by a private physician in the 1990s.  Several mental health notes state that the Veteran became significantly depressed sometime after his father died in 1992, and he felt guilty for being unemployed and having his wife go back to work.  He reportedly started having seizures at that time and was angry.  He was hospitalized sometime in 1997 or 1998, where he was diagnosed with major depression.  Later in 1998 he was hospitalized for a second time due to his increased depression and emotional control.  A third hospitalization was in July 2008, secondary to heightened depression, anxiety, and suicidal ideation.  VAMC treatment notes from 2008 and 2009, document the Veteran's history of episodes of euphoria, increased energy, decreased need for sleep, and impulsive spending.  The Veteran has been followed by the VA since May 2002, and diagnoses have included depression, bipolar disorder, and anxiety disorder.  The examiner concluded it was less likely than not that his psychiatric condition was incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale was that although the Veteran reported high anxiety and subsequent mental health contact in the Army, his treatment was within the context of a situational stressor he experienced.  According to the Veteran's report and military records, the anxiety symptoms he experienced were brief and resolved quickly following treatment.  He was never given a psychiatric diagnosis.  There is no information to support the Veteran having had persistent issues involving mood disorder during the time he was in service.  His symptoms did not become prominent and chronic until the 1990s.  There is no clear link between symptoms he reported during military service and his current diagnosis. 

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's acquired psychiatric disorder, to include depression and bipolar disorder, was incurred in service.  The most probative pieces of evidence, the informed medical opinions discussed above, are uniformly against this conclusion.  These opinions were based upon review of the claims file, interview/examination of the Veteran, and following consideration of his lay testimony.  Both the 2012 and 2014 VA examiners concluded that the Veteran's psychiatric complaints in service resolved, and his post-service treatment for depression and bipolar disorder was unrelated to the acute, in-service mental health complaints.  

The Veteran is competent to state that he had anxiety and depression symptoms during service, but he is not competent to link his in-service treatment for such symptoms to his current psychiatric disorder.  In other words, his lay testimony is afforded no probative value as he does not possess the necessary expertise to address the question with authority.  See Kahana and Jandreau, supra.  As the greater weight of the evidence is against the claim, a basis upon which to establish service connection has not been presented.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  See Gilbert, supra.  Entitlement to service connection for acquired psychiatric disorder, to include depression and bipolar disorder, is not warranted.


ORDER

Entitlement to service connection for a neck disability is denied.   

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, is denied.  



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


